             Case 2:18-cr-00027-SJF Document 50 Filed 11/26/18 Page 1 of 1 PageID #: 126

                                              FOLEY GRIFFIN, LLP
                                                     ATTORNEYS AT LAW

THOMAS J. FOLEY                                666 OLD COUNTRY ROAD, STE. 305                         SUFFOLK COUNTY OFFICE
                                                                                                                33 MAIN STREET
BRIAN J. GRIFFIN                                GARDEN CITY, NEW YORK 11530                      SOUTHAMPTON , NEW YORK 11968
DANIEL W.RUSSO
                                                        (516) 741-1110                                           (631) 506-8170
----------------------------------
KELLY GUTHY
                                                     FAC. (516) 741-9171
CHRIS MCDONOUGH, SPECIAL COUNSEL                          --------------


                                                                   November 26, 2018

           United States District Court
           Eastern District of New York
           Judge Sandra Feuerstein
           100 Federal Plaza
           Central Islip, New York 11722


                      RE:        United States of America v. Matthew Voss
                                 2:18-cr-00027-SJF

           Dear Judge Feuerstein,

                   Please be advised that this office represents Matthew Voss in the above referenced matter.
           The matter is scheduled before Your Honor for sentence tomorrow, Tuesday, November 27, 2018
           at 11:15 am.

                   I am writing to respectfully request an adjournment in this matter as an emergency arose over
           the weekend regarding Mr. Voss’ mother-in-law, Anita Garvey. Unfortunately, Ms. Garvey is in Mt.
           Sinai Hospital in New York City after experiencing complications from a recent surgery. Matt is
           attending to his mother-in-law at the hospital as his wife is home nursing their infant child. Matt was
           hopeful that his mother-in-law would be released today, thus avoiding the need for an adjournment,
           however, it does not appear that this will be the case. As such, please accept our request for this
           adjournment and our apology for doing so at this late hour.

                  The undesigned has spoken to AUSA Macchiaverna and Probation Officer Maneggio who
           were kind enough to consent to this request. Both parties are available on December 10th or
           December 12th if that is acceptable to the court.

                   If the Court requires any further information, please do not hesitate to contact the undersigned
           directly.
                                                                   Very truly yours,
                                                                            /S/
                                                                   Foley Griffin, LLP.
                                                                   By: Daniel W. Russo, Esq.
